Citation Nr: 1450306	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-20 501	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an effective date prior to September 14, 2011, for a 50 percent disability rating for post-traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



REMAND

The Veteran served on active duty from August 1989 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the VA RO in Albuquerque, New Mexico.

The Veteran was initially granted service connection for PTSD in an August 2003 rating decision, and was assigned a 30 percent rating effective from February 20, 2003.  

The Veteran then filed a formal claim for an increased rating on September 14, 2011.  By a November 2011 rating decision, the RO granted a 50 percent rating effective from September 14, 2011.  In February 2012, the Veteran filed a notice of disagreement with the effective date.  He asserts that his counselors in a VA vocational rehabilitation program from as early as 2004 were aware that his disability rating should be increased, and that this should entitle him to an effective date for the higher rating beginning from that period.

Such vocational rehabilitation records, if, in fact, received by VA less than one year after the August 2003 rating decision, could constitute new evidence that would require treating the earlier rating decision as non-final.  See 38 C.F.R. § 3.156(b).  In the alternative, such records may also constitute an informal claim for increased benefits.  See 38 C.F.R. § 3.157(b).  Regardless, these vocational rehabilitation records have not been requested and associated with the Veteran's claims file.  A remand is therefore necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's VA vocational rehabilitation records from 2003 to the present.  The Veteran should also be asked to identify all locations of VA treatment/evaluation for PTSD since that time, and the agency of original jurisdiction (AOJ) should obtain all identified records.

2.  The AOJ should thereafter re-adjudicate the Veteran's claim for an earlier effective date.  Consideration should be given to all VA records prepared or submitted since the 2003 award of service connection and whether any such record constitutes a claim for increase and underlying entitlement to a higher rating.  If a benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

